933 F.2d 1042
290 U.S.App.D.C. 36
UNITED STATES of America, Appellant,v.Albert E. MILLS.
Nos. 90-3007, 90-3008.
United States Court of Appeals,District of Columbia Circuit.
May 29, 1991.Rehearing Denied May 29, 1991.

Prior report:  D.C.Cir., 925 F.2d 455.
Before MIKVA, Chief Judge, WALD, EDWARDS, RUTH BADER GINSBURG, SILBERMAN, BUCKLEY, WILLIAMS, D.H. GINSBURG, SENTELLE, THOMAS, HENDERSON and RANDOLPH, Circuit Judges.
ORDER
PER CURIAM.


1
Appellees' Suggestions For Rehearing En Banc, the response thereto and the reply have been circulated to the full Court.  The taking of a vote was requested.  Thereafter, a majority of the judges of the Court in regular, active service voted in favor of the suggestions.  Accordingly, it is


2
ORDERED, by the Court en banc, that the suggestions are granted and these cases will be considered and decided by the Court sitting en banc.    It is


3
FURTHER ORDERED, by the Court en banc, that the judgment of the panel filed in these consolidated cases on February 8, 1991, be, and the same hereby is, vacated.  It is


4
FURTHER ORDERED, by the Court en banc, that oral argument will be heard on Wednesday, November 20, 1991, at 10:00 AM.  The parties are directed to submit thirty copies of the joint appendix, if such is deemed necessary, and thirty copies of briefs.  Along with any other issues deemed pertinent, the parties should address the following issues in their briefs:


5
(1) Should the Court sitting en banc overturn or otherwise modify its ruling that "a District of Columbia arrest should be treated as a state arrest" for purposes of The Speedy Trial Act?    See United States v. Robertson, 810 F.2d 254, 256 (D.C.Cir.1987).


6
(2) How does the Speedy Trial Act apply to the circumstances of these appeals?


7
(3) If the Court were to overturn or otherwise modify its holding in Robertson, should such decision be given retroactive effect?


8
Briefs shall be filed in accordance with the following schedule:

Appellee's Brief(s)        July 16, 1991
Brief of amici curiae      August 5, 1991

9
Appellant's Brief          September 19, 1991


10
Appellee's Reply Brief(s)  October 10, 1991


11
Joint Appendix, if any     October 17, 1991


12
Final Briefs, if any       October 24, 1991


13
Appellees are directed to submit a joint brief if at all possible.  Appellee's are further directed to advise the court on or before July 16, 1991, whether an appendix will be utilized.